STEIN, J.
It appearing from the declaration filed in the above entitled case, that the plaintiff having failed to require the defendant to plead within fifteen days, by laying the rule to so plead as required by the Speedy Judgment Act, it is the opinion of the Court that this ease is not within said act.
And it is ordered by the Court, this Sth day of June, 1925, that the defendant’s exceptions to the particulars filed by plaintiff are hereby overruled with leave to the defendant to plead within fifteen days.